 



Exhibit D
TRADEMARK ASSIGNMENT
          WHEREAS, Footstar Corporation, a Texas Corporation with a business
address at 933 MacArthur Boulevard, Mahwah, New Jersey 07430 4570 (“Assignor”),
is the owner of record of the marks “CUGA” U.S. Registration No. 1,086,050 and
“HYPERFLEX” U.S. Registration No. 2,495,051;
          WHEREAS, Sears Brands, LLC, an Illinois Limited Liability Company
(“Assignee”) with a business address at 3333 Beverly Road, Hoffman Estates,
Illinois 60179, wishes to acquire Assignor’s entire right, title and interest in
and to said marks, the registration therefor and the goodwill of the business
associated therewith (the “Trademarks”);
          NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound
hereby, Assignor does assign, transfer, and convey to Assignee all of Assignor’s
right, title, and interest in and to the Trademarks, together with the goodwill
of the business symbolized by said marks, and all right to damages and profits,
due or accrued, arising out of past infringements of said marks, and the right
to sue for and recover the same.
[signature page follows]

 



--------------------------------------------------------------------------------



 



          Dated this                      day of March, 2008.

                  FOOTSTAR CORPORATION (ASSIGNOR)    
 
           
 
  By:        
 
   
 
(signature)    
 
           
 
  Printed Name:      
 
  Title:   
 
   
 
   
 
   

 



--------------------------------------------------------------------------------



 



Exhibit 10.2
 
MASTER AGREEMENT AMENDMENT
BY AND AMONG
FOOTSTAR, INC.,
KMART CORPORATION,
AFFILIATES OF KMART CORPORATION SIGNATORY HERETO
AND
SEARS HOLDINGS CORPORATION
 

DATED AS OF APRIL 3, 2008

 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page   1.   Amendment of Master Agreement     1  
 
  1.1   Employee Matters     1  
 
  1.2   Inventory Procedures Upon Termination     5  
 
  1.3   Access to Information     10   2.   Representations and Warranties of
Footstar     11  
 
  2.1   Due Incorporation and Authority     11  
 
  2.2   No Conflicts     11  
 
  2.3   Brokers     12  
 
  2.4   Benefit Plans     12  
 
  2.5   Employment and Labor Matters     12  
 
  2.6   No Knowledge of Claims     13   3.   Representations and Warranties of
Kmart Parties     13  
 
  3.1   Due Incorporation and Authority     13  
 
  3.2   No Conflicts     14  
 
  3.3   Brokers     14  
 
  3.4   No Knowledge of Claims     15  
 
  3.5   Certain Parties to the Master Agreement     15   4.   Covenants and
Agreements     15  
 
  4.1   Confidentiality     15  
 
  4.2   Expenses     15  
 
  4.3   Public Announcements     15  
 
  4.4   Further Action     15  
 
  4.5   Mutual Release     15  
 
  4.6   Kmart Website Operations     16   5.   Miscellaneous     16  
 
  5.1   Certain Definitions     16  
 
  5.2   Consent to Jurisdiction; Service of Process; Waiver of Jury Trial     18
 
 
  5.3   Notices     19  
 
  5.4   Entire Agreement     20  
 
  5.5   Waivers and Amendments     20  
 
  5.6   Governing Law     21  
 
  5.7   Binding Effect; Assignment     21  
 
  5.8   Usage     21  
 
  5.9   Articles and Sections     21  
 
  5.10   Interpretation     21  
 
  5.11   Severability of Provisions     21  
 
  5.12   Counterparts     22  
 
  5.13   No Third Party Beneficiaries     22  
 
  5.14   Master Agreement     22  

-i- 



--------------------------------------------------------------------------------



 



SECTIONS OF THE DISCLOSURE LETTER

     
1.1b-1
  District Managers
1.1b-2
  Store Managers
1.2a-1
  Form of Certificate from Chief Financial Officer of Footstar
1.2a-2
  Documentation to be Delivered by Footstar relating to Licensee Inventory Value
1.2a-3
  Testing Lab Equipment
1.3
  Reports
2.4(a)
  Benefit Plans
2.4(e)
  Acceleration
2.5(a)
  Business Employees
2.5(b)
  Labor Union Matters

EXHIBITS

     
Exhibit A
  Inventory Instructions

-ii- 



--------------------------------------------------------------------------------



 



          MASTER AGREEMENT AMENDMENT, dated as of April 3, 2008 (this
“Agreement”), by and among Footstar, Inc., a Delaware corporation (“Footstar”),
Kmart Corporation, a Michigan corporation (“Kmart”), the affiliates of Kmart
signatory hereto (collectively with Kmart, “Licensor”) and Sears Holdings
Corporation, a Delaware corporation (“SHC”). Capitalized terms used herein but
not defined shall have the meanings ascribed to them in Section 5.1.
W I T N E S S E T H:
          WHEREAS, Licensor, Footstar and SHC (solely with respect to Article XX
thereof) are party to that certain Amended and Restated Master Agreement, dated
as of August 24, 2005 (the “Master Agreement”);
          WHEREAS, pursuant to the Master Agreement, Footstar operates the
footwear departments in each of the Stores (as defined in the Master Agreement)
of Kmart (the operation of such footwear departments, the “Business”); and
          WHEREAS, Licensor, SHC and Footstar desire to amend the Master
Agreement in certain respects;
          NOW, THEREFORE, in consideration of the premises and the mutual
promises herein made, and in consideration of the representations, warranties,
and covenants herein contained and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, agree as follows:
1. Amendment of Master Agreement
          1.1 Employee Matters
          (a) Effective as of the date hereof, Article IV of the Master
Agreement shall be amended by adding the following at the end of Section 4.1
thereof:
          (e) “Subject to the terms of this Section 4.1 (provided it being
understood that to the extent of any conflict between this Section 4.1(e) and
Section 4.1(d), this Section 4.1(e) shall govern), Licensor shall offer
employment (effective as of the Buy-Out Date) to substantially all of the
District Managers and substantially all of the Store Managers (with each such
offer made to a Store Manager who is a full time employee to be an offer of
employment on a full time basis), and, subject to payment by Footstar to Kmart
of three hundred thousand dollars ($300,000) on or before the Buy-Out Date,
Licensor will provide each Business Employee hired by Licensor with credit for
years of service with Licensee and its Affiliates for purposes of employee
benefit plans of the Licensor, provided that such credit shall not be provided
(i) for purposes of benefit accrual under defined benefit pension plans, (ii) to
the extent it would result in a duplication of benefits, or (iii) to the extent
not provided under a corresponding benefit plan of Licensee. Licensee will use
its commercially reasonable efforts to make the Business Employees available for
interviewing and completion of Licensor’s

 



--------------------------------------------------------------------------------



 



standard hiring procedures beginning no later than October 31, 2008; provided,
that Licensee shall make all District Managers available for interviewing and
completion of Licensor’s standard hiring procedures beginning no later than
September 1, 2008; provided, further, that Licensee shall also make all of its
quality assurance/quality control personnel based in Asia available for
interviewing and completion of Licensor’s standard hiring procedures beginning
no later than July 31, 2008, and shall not make an offer to hire any such
quality assurance/quality control personnel before October 31, 2008
(December 31, 2008 in the case of any quality assurance/quality control
personnel who are U.S. citizens). No later than October 1, 2008, Licensor will
inform Licensee of any District Manager to whom it will not extend an offer and
will provide Licensee with the annual base salary and target bonus contained in
each offer of employment made to any District Manager. No later than December 1,
2008, Licensor will inform Licensee of any Store Manager to whom it will not
make an offer. Licensee will encourage each Business Employee that is offered
employment by Licensor to accept Licensor’s offer of employment, and shall take
no action, including the offering of employment with Licensee, to induce such
employees not to accept employment with Licensor, except for any action that
Licensee is required to take pursuant to a contractual obligation in full force
and effect as of the date hereof. Those Business Employees who accept Licensor’s
offer of employment shall become employed by Licensor as of the Buy-Out Date
(referred to in this Agreement as “Transferred Employees”). Nothing contained
herein shall require Licensor to provide any specific form of benefit or inhibit
Licensor’s ability to establish, amend or terminate any employee benefit plan of
Licensor following the Buy-Out Date. Licensor’s offers of employment to Business
Employees contemplated herein shall be at will and nothing in this Section 4.1
shall prevent Licensor from terminating the employment of any Transferred
Employee at any time for any reason.
          (f) Except as may be required under COBRA due to the application of
Treas. Regs. 54.4980B, Licensee acknowledges that Licensor shall not assume any
liability related to any Benefit Plan (hereinafter defined) that is sponsored,
maintained or contributed to by Licensee or any Person who would be considered a
single employer with any Licensee pursuant to Section 414(b), (c), (m) or (o) of
the Code (whether former or current) of Footstar. For the avoidance of doubt,
except as may be required under COBRA due to the application of Treas. Regs.
54.4980B, the Licensee shall retain all liability and responsibility for any
Benefit Plan. Licensee acknowledges that it shall use its commercially
reasonable efforts to maintain in place until June 30, 2009 any Benefit Plan
pursuant to which any Business Employees are eligible for health care
continuation coverage under COBRA.
          (g) Licensee shall be responsible for any liabilities or obligations
(i) arising under the WARN Act, if any, and (ii) resulting from or precipitated
by layoffs, if any, in respect of employees of Licensee whose employment was
terminated on or prior to the Buy-Out Date. For the sake of clarity, and without
limiting any other provision of this Article IV, the parties acknowledge and
agree that, Licensor shall have no liability for the payment of any amounts due
from Licensee to its current or former employees under agreements with or plans
of Licensee, including termination, severance, and retention payments or, except
as may be required under COBRA due to the application of Treas. Regs. 54.4980B,
any obligation to provide health, disability, life, retirement, or other
benefits (whether covered by insurance or not), nor shall Licensor be deemed a
joint or successor employer with respect to such employees (except that Licensee
may

-2-



--------------------------------------------------------------------------------



 



designate Licensor as a successor employer for purposes of Licensee’s Severance
Pay Plan, it being understood that this parenthetical shall in no way be
construed as imposing any obligations or liabilities upon Licensor with respect
to such plan or otherwise).
          (h) In addition to the agreement made under subsection 4.1(g) above as
between Licensee and Licensor, Licensee shall be responsible for the payment of
any severance-related pay to, or other losses and expenses relating to claims
made for severance-related pay by, any Business Employee who does not receive an
offer of employment from Licensor or declines an offer of employment from
Licensor.
          (i) Nothing in this Section 4.1, express or implied, is intended to or
shall confer upon any employee or service provider of Licensee any right,
benefit or remedy of any nature whatsoever, nor should anything in this
Section 4.1 be construed as an amendment to any employee benefit plan or
arrangement (it being understood that nothing in this paragraph (h) shall be
construed as amending or otherwise modifying any Benefit Plan).
          (j) Notwithstanding anything to the contrary herein, for a period of
one (1) year after the Buy-Out Date, or in the event that this Agreement is
terminated prior to such date (other than a termination on account of a default
by Licensee hereunder), for a period of one (1) year following such termination,
neither Licensor nor Sears shall, and neither Licensor nor Sears shall permit
any of its controlled Affiliates, directly or indirectly, to solicit or employ
any of the employees of Licensee who are not Transferred Employees without the
prior written consent of Footstar; provided, however, that nothing contained
herein shall prohibit Licensor or Sears from generally advertising for personnel
in a manner that does not specifically target any employees of Licensee and
employing employees of Licensee who respond to such general personnel
advertisements and/or employees of Licensee who are not otherwise solicited in
any manner by Licensor, Sears or any of their Affiliates.”
          (b) Effective as of the date hereof, Article II of the Master
Agreement shall be amended by adding the following definitions to Section 2.1
thereof:

         
 
  “Affiliate”   shall mean, with respect to any specified Person, any other
Person that directly, or indirectly through one or more intermediaries,
controls, is controlled by or is under common control with such specified
Person.
 
       
 
  “Benefit Plan”   shall mean any pension, retirement, savings, profit
sharing, deferred compensation, stock ownership, stock
purchase, stock option, incentive, severance pay,
medical, dental, health, welfare, disability, life,
death benefit, group insurance, bonus, vacation pay,
sick pay, post-retirement medical or life or other
employee benefit plan, program, agreement,

-3-



--------------------------------------------------------------------------------



 



         
 
      policy or arrangement (including, without limitation, each “pension plan”
as defined in Section 3(2) of ERISA, any “welfare plan” as defined in
Section 3(1) of ERISA and any “multiemployer plan” as defined in Section 3(37)
of ERISA), whether written or unwritten, qualified or non-qualified, funded or
unfunded, maintained or contributed to by Footstar or its subsidiaries (or to
which Footstar or its subsidiaries are party) for the benefit of (or with)
Business Employees or other employees of Footstar and its subsidiaries.
 
       
 
  “Business Employee”   shall mean Licensee’s district manager level executives,
store managers and store associates employed in connection with, or rendering
services to, the operation of the Footwear Departments, including the District
Managers and Store Managers.
 
       
 
  “COBRA”   shall mean the Consolidated Omnibus Budget Reconciliation Act of
1985, as described in Section 4980B of the Code, sections 601 et seq. of ERISA,
each as amended, and the regulations promulgated thereunder.
 
       
 
  “Code”   shall mean the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder.
 
       
 
  “District Manager”   shall mean an employee of Licensee listed on Section
1.1b-1 of the Disclosure Letter to the Master Agreement Amendment as updated
from time to time by Licensee to reflect vacancies filled in the ordinary course
and individuals who are no longer employees of Licensee; provided that any
individual hired to fill a vacancy at the District Manager level shall receive
annual compensation no greater than the compensation paid to the departing or
departed employee; and provided further that the aggregate number of individuals
listed on Section 1.1b-1 of the Disclosure Letter to the Master Agreement
Amendment shall not at any time be greater than the number listed thereon as of
the date of the Master Agreement Amendment.

-4-



--------------------------------------------------------------------------------



 



         
 
  “Governmental Body”   shall mean any domestic or foreign national, federal,
state, provincial, or local governmental, regulatory or administrative
authority, department, agency, commission, court or tribunal.
 
       
 
  “Person”   shall mean any individual, corporation, partnership, limited
liability company, limited liability partnership, joint venture, joint-stock
company, trust, Governmental Body or other entity.
 
       
 
  “Store Manager”   shall mean an employee of Licensee listed on Section 1.1b-2
of the Disclosure Letter to the Master Agreement Amendment as updated from time
to time by Licensee to reflect vacancies filled in the ordinary course and
individuals who are no longer employees of Licensee; provided that any
individual hired to fill a vacancy at the Store Manager level shall receive
annual compensation no greater than the compensation paid to the departing or
departed employee; and provided further that the aggregate number of individuals
listed on Section 1.1b-2 of the Disclosure Letter to the Master Agreement
Amendment shall not at any time be greater than the number listed thereon as of
the date of the Master Agreement Amendment.

          1.2 Inventory Procedures Upon Termination
          (a) Effective as of the date hereof Article IV of the Master Agreement
shall be amended by adding a new Section 4.4 and Section 4.5 as follows:
     “4.4 Inventory Purchase Procedures. In the event that the Buy-Out shall be
required pursuant to Section 4.1 or the Licensor shall otherwise be required to
purchase the Inventory hereunder (including pursuant to Section 4.3(d)) then in
such event the following procedures shall apply with respect to the
determination and payment of the Book Value of the Inventory and the additional
consideration to be paid therefore, it being understood that to the extent of
any conflict between this Section 4.4 and any other section of this Agreement,
this Section 4.4 shall govern; provided, that in no event shall this Section 4.4
require Licensor to purchase Inventory of any type or nature that it would

-5-



--------------------------------------------------------------------------------



 



not otherwise have been required to purchase pursuant to another section of this
Agreement:
          (a) Prior to the Buy-Out Date, but in no event earlier than twenty-two
(22) Business Days prior to the Buy-Out Date, Licensor and Licensee shall cause
RGIS LLC (“RGIS”) or, if RGIS refuses to be retained, another mutually
agreeable, qualified Third Party (the “Count Firm”) to conduct a physical count
of the Inventory (the “Store Count”) (it being understood that each of Licensor
and Licensee shall have the right to have a representative in attendance during
any such count). The Store Count shall be taken in a manner consistent with the
Inventory Instructions attached as Exhibit A to the Master Agreement Amendment,
dated as of April 3, 2008, by and among Footstar, Kmart, the affiliates of Kmart
signatory thereto and Sears (the “Master Agreement Amendment”).
          (b) Not more than five (5) Business Days after the Buy-Out Date,
Licensee shall prepare, or cause to be prepared, and deliver to Licensor (i) a
certificate, the form of which is set forth in Section 1.2a-1 of the Disclosure
Letter to the Master Agreement Amendment, signed by the chief financial officer
of Footstar setting forth in reasonable detail Footstar’s calculation (the
“Licensee’s Calculation”) of the aggregate Inventory Value as of the close of
business on the Buy-Out Date (the “Licensee Inventory Value”), which shall take
into account (x) the Inventory Value of the Inventory accounted for by the Store
Count and (y) the Inventory Value of applicable Inventory sold from each
Footwear Department subject to the Store Count from the time when the physical
count was conducted at such Footwear Department through the Buy-Out Date, and
(ii) documentation set forth in Section 1.2a-2 of the Disclosure Letter to the
Master Agreement Amendment that supports, in reasonable detail, Licensee’s
determination of the Licensee Inventory Value.
          (c) The Licensee Inventory Consideration (as defined below) shall be
paid by Licensor to Footstar, within five (5) Business Days of receipt by
Licensor of the deliveries set forth in Section 4.4(b) above, by wire transfer
of immediately available funds. The “Licensee Inventory Consideration” shall be
the Licensee Inventory Value, plus one million three hundred fifty thousand
dollars ($1,350,000), minus nine hundred and fifty thousand dollars ($950,000),
minus a shrink adjustment of two hundred thousand dollars ($200,000).
          (d) If Licensor has any objections to the Licensee’s Calculation,
Licensor shall deliver to Licensee, no later than thirty (30) days after
receiving the Licensee’s Calculation pursuant to Section 4.4(b), a reasonably
detailed statement describing Licensor’s objections, including Licensor’s
calculation of the aggregate Inventory Value as of the close of business on the
Buy-Out Date; provided, that, during such thirty (30) day period, Licensee
shall, and shall cause its officers, employees, agents and accountants to,
cooperate with Licensor in connection with its review of the accuracy of the
Licensee’s Calculation. Licensor and Licensee shall use commercially reasonable
efforts to resolve any such objections themselves in good faith. If Licensor and
Licensee are unable to resolve their differences within fifteen (15) Business
Days after Licensee has received Licensor’s statement of objections hereunder,
either Licensor or Licensee

-6-



--------------------------------------------------------------------------------



 



may immediately refer their remaining differences to the Independent Accountant,
who shall determine, solely with respect to the remaining differences so
submitted, the Licensee Inventory Consideration, including the actual aggregate
Inventory Value as of the close of business on the Buy-Out Date. Licensor and
Licensee shall instruct the Independent Accountant to deliver to Licensor and
Licensee a written determination of the Licensee Inventory Consideration,
including the actual aggregate Inventory Value as of the close of business on
the Buy-Out Date, no later than the thirtieth (30th) calendar day after the
referral to the Independent Accountant. Licensor and Licensee will furnish to
the Independent Accountant such work papers and other documents and information
relating to the Inventory Value as the Independent Accountant may reasonably
request and Licensor and Licensee will be afforded the opportunity to present to
the Independent Accountant any material relating to the determination and to
discuss the determination with the Independent Accountant (provided that there
shall be no ex parte conversations or meetings). The Independent Accountant,
Licensee and Licensor will be required to enter into a customary engagement
letter. The determination by the Independent Accountant will be binding and
conclusive on the parties for all purposes, absent fraud or manifest error. The
Independent Accountant shall address only those issues in dispute, and may not
assign a value to any item greater than the greatest value for such item claimed
by either party or lower than the lowest value claimed by either party. The fees
and expenses of the Independent Accountant shall be borne by the party whose
proposed calculation of Licensee Inventory Consideration differs most from the
Licensee Inventory Consideration as determined by the Independent Accountant.
          (e) The “Final Inventory Consideration” shall be:
          (i) in the event that Licensor does not object to the Licensee’s
Calculation in accordance with the provisions of Section 4.4(d), the Licensee
Inventory Consideration calculated by using the Licensee Inventory Value set
forth in the Licensee’s Calculation; and
          (ii) in the event Licensor does object to the Licensee’s Calculation
in accordance with the provisions of Section 4.4(d), either
                    (A) the Licensee Inventory Consideration calculated by using
the Licensee Inventory Value subsequently agreed to by Licensor and Licensee in
accordance with the provisions of Section 4.4(d), or
                    (B) in the absence of such agreement, the Licensee Inventory
Consideration as determined by the Independent Accountant.
          (f) As promptly as practicable, and in any event no later than two
(2) Business Days following the determination of the Final Inventory
Consideration: (i) if the Final Inventory Consideration is greater than the
Licensee Inventory Consideration, then Licensor shall pay to Licensee an amount
equal to such excess, and (ii) if the Licensee Inventory Consideration is
greater than the Final Inventory Consideration, then Licensee shall pay to
Licensor an amount equal to such excess. Notwithstanding

-7-



--------------------------------------------------------------------------------



 



anything herein to the contrary, the parties agree that under no circumstances
shall Licensor be required to pay twice for any item of Inventory.
          (g) In the event that Grant Thornton LLP refuses to be retained as the
Independent Accountant for purposes of Section 4.4(d), Licensor and Licensee
(or, if Licensor and Licensee are unable to so agree within two (2) Business
Days of Grant Thornton LLP refusing to be so retained, Licensor’s and Licensee’s
independent accounting firms) shall jointly select another independent
accounting firm of recognized national standing, which firm shall be deemed to
be the “Independent Accountant” for purposes of Section 4.4(d).
          (h) Prior to the Buy-Out Date, Licensee shall use commercially
reasonable efforts to remove (at their own expense and at times and in a manner
so as not to unreasonably interfere with the Store Count or the operation of the
Stores by Licensor) all inventory not being transferred to Licensor hereunder
(e.g., Defective Inventory and, if applicable, Seasonal Inventory) from the
stores in which the applicable Footwear Departments are located; provided, that
any such inventory not so transferred prior to the Buy-Out Date shall be deemed
to be abandoned to Licensor at no cost to Licensor. Notwithstanding anything to
the contrary in the Master Agreement, including without limitation, Section
4.1(c), at the Buy-Out Date, Licensee shall leave all fixtures, furnishings,
equipment or other similar property belonging to Licensee in the stores in which
the applicable Footwear Departments are located (the “Personal Property”) and
title to such Personal Property shall transfer to Licensor at the Buy-Out Date;
provided that the Personal Property shall be transferred on an as-is, where-is
basis, and Licensee makes no representations or warranties, whether under this
Agreement or otherwise, expressed or implied, in connection with or with respect
to the Personal Property.
          (i) Licensor and Licensee shall share evenly the costs of the Store
Count.
          (j) At Licensee’s option (such option to be exercised no later than
September 30, 2008), the Inventory to be transferred to Licensor on the Buy-Out
Date shall include Seasonal Inventory (the “Seasonal Inventory Election”). In
the event of a Seasonal Inventory Election:
          (i) the term “Inventory” shall be deemed to include Seasonal Inventory
and the “Inventory Value” of Seasonal Inventory shall be calculated as 40.0% of
the otherwise applicable “Inventory Value” of such Seasonal Inventory; and
          (ii) the Licensee Inventory Consideration and the Final Inventory
Consideration shall be reduced by one million dollars ($1,000,000).
          (k) As of the Buy-Out Date, Licensee shall have satisfied any and all
outstanding payables owed in connection with the Inventory or reserved and set
aside amounts adequate to satisfy any and all payables owed in connection with
the Inventory.
          (l) In the event that Licensor is in breach of its obligations under
this Section 4.4 to pay the Licensee Inventory Consideration or the Final
Inventory

-8-



--------------------------------------------------------------------------------



 



Consideration, as applicable, when due (the “Due Date”), then, in addition to
any other remedies available at law or in equity, the Licensor shall pay to
Licensee interest on the unpaid amount of Licensee Inventory Consideration or
Final Inventory Consideration, as applicable, at a rate equal to the lesser of
(i) 18% annually and (ii) the maximum nonusurious annual interest rate that may
be contracted for, charged, received, or collected on such amount under
applicable law from the period commencing on the Due Date and ending on the date
when the Licensee Inventory Consideration or Final Inventory Consideration, as
applicable, has been fully paid.
          4.5 Testing Lab Equipment. As additional consideration for the
payments made to Footstar pursuant to Section 4.4(c), Footstar shall sell,
assign, transfer, convey and deliver to Kmart or its designated permitted
assigns, and Kmart or its designated permitted assigns shall purchase and assume
from Footstar, free and clear of all encumbrances of any nature, all of
Footstar’s right, title and interest in and to all of the properties, assets,
and rights of every nature, kind and description, to all equipment located in
Footstar’s Mahwah, New Jersey facility as of the date of the Master Agreement
Amendment set forth on Section 1.2a-3 of the Disclosure Letter to the Master
Agreement Amendment (such equipment, the “Testing Lab Equipment” and such
transaction, the “Testing Lab Sale”). The Testing Lab Sale shall occur on a date
mutually acceptable to Footstar and Kmart that is within thirty (30) days of
Footstar’s written notice to Kmart that such equipment is ready to be sold, but
in any event no later than July 31, 2008. Within five (5) Business Days of the
date of such closing, Kmart shall cause the Testing Lab Equipment to be removed
from the Mahwah, New Jersey facility. From and after the date of the Master
Agreement Amendment through such closing date, Footstar shall maintain (but will
be under no obligation to replace or undertake repairs of) the Testing Lab
Equipment in the ordinary course of business consistent with past practice,
subject to ordinary wear and tear, and shall not sell or convey or otherwise
further encumber any of the Testing Lab Equipment or any interests therein
without the prior written consent of Kmart. Subject to the foregoing, Footstar
shall sell and Kmart shall purchase the Testing Lab Equipment on an as-is,
where-is basis, and Footstar makes no representations or warranties, under this
Agreement or otherwise, express or implied, in connection with or with respect
to the Testing Lab Equipment.”
          (b) Effective as of the date hereof, Article II of the Master
Agreement shall be amended by adding the following definitions to Section 2.1
thereof:

         
 
  “Defect”   shall mean any defect, fault or imperfection (including mis-mated
and near-mated shoes) which causes a product not to be salable in the ordinary
course of business at the everyday retail price. Display merchandise shall not
be presumed to have a Defect. Notwithstanding the foregoing, products which have
minor wear, minor soiling, minor stains, minor dents or minor scratches that
Licensor and Licensee or their respective representatives reasonably determine
do not effect the salability of the

-9-



--------------------------------------------------------------------------------



 



         
 
      goods in the ordinary course of business at the everyday retail price
shall not be considered to have a Defect.
 
       
 
  “Defective Inventory”   shall mean any Inventory with a Defect.
 
       
 
  “Inventory”   shall mean all merchandise inventory of the Business that is
located at a Footwear Department; provided that in no event shall the Inventory
include any merchandise inventory that is Defective Inventory or, subject to
Section 4.4(j), any Seasonal Inventory.
 
       
 
  “Inventory Value”   shall mean the book value of all (or, as the context may
require, less than all) Inventory, calculated in accordance with GAAP, applied
on a consistent basis (but not taking into account any reserves), but in any
event, and giving effect to all markdowns of any type whatsoever, excluding
(i) distribution and delivery costs incurred by Licensee and/or its Affiliates
after receipt of such Inventory from suppliers at a Footstar (or Footstar
Affiliate) distribution center, and (ii) any intercompany royalty or other
intercompany charges between and among Footstar and its Affiliates (other than
changes that reflect any out-of-pocket cost incurred by Footstar or an Affiliate
and that do not result in a book value with respect to the applicable item of
Inventory greater than the book value of such Inventory that would have existed
had Footstar and its Affiliates been consolidated as a single entity).”

          1.3 Access to Information
          Effective as of the date hereof, Article X of the Master Agreement
shall be amended by adding a new Section 10.4 as follows:
          “10.4 Access to Information. During the Term: (a) Footstar will
provide to Kmart or its designated agent (i) reports in the form set forth in
Section 1.3 of the Disclosure Letter to the Master Agreement Amendment, on a
monthly basis, (ii) business analysis and category analysis (line review forms),
for the Fall of 2008 promptly after such analysis is completed and (iii) an aged
inventory report, on a monthly basis beginning in August 2008 (collectively, the
information in clauses (i)-(iii), the

-10-



--------------------------------------------------------------------------------



 



“Information”); and (b) at the request of Kmart, representatives of Kmart and
Footstar shall meet on a monthly basis to discuss the Information, at a mutually
acceptable time during normal business hours, and at a mutually acceptable
place, or via teleconference.”
2. Representations and Warranties of Footstar
          Except as set forth in the corresponding sections or subsections of
the disclosure letter delivered to Kmart by Footstar on the date hereof (the
“Disclosure Letter”), Footstar represents and warrants to the Licensor as of the
date hereof, that:
          2.1 Due Incorporation and Authority
          Footstar is a corporation duly organized, validly existing and in good
standing under the laws of its state of incorporation. Footstar has all
requisite corporate power and authority to enter into this Agreement, carry out
its obligations hereunder and consummate the transactions contemplated hereby.
The execution and delivery by Footstar of this Agreement, the performance by
Footstar of its obligations hereunder and the consummation by Footstar of the
transactions contemplated hereby have been duly authorized by the board of
directors of Footstar and no other corporate proceedings on the part of the
board of directors of Footstar are necessary to authorize the execution and
delivery of this Agreement or to consummate the other transactions contemplated
hereby. This Agreement has been duly executed and delivered by Footstar, and,
assuming the due authorization, execution and delivery hereof by the Licensor
and SHC, this Agreement constitutes the legal, valid and binding obligation of
Footstar, enforceable against Footstar in accordance with its terms, except to
the extent that its enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity (regardless of
whether enforcement is considered in a proceeding in equity or at law).
          2.2 No Conflicts
          The execution and delivery by Footstar of this Agreement, the
consummation of the transactions contemplated hereby, and the performance by
Footstar of this Agreement in accordance with its terms will not (with or
without notice or lapse of time or both):
          (a) violate the certificate of incorporation or by-laws of Footstar;
          (b) require Footstar to obtain any consents, approvals, authorizations
or actions of, or make any filings with or give any notices to, any Governmental
Bodies or any other Person, except where the failure to obtain any such consent,
make any such filing or give such notice would not reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect;
          (c) violate or result in the breach of any of the terms and conditions
of, cause the termination of or give any other contracting party the right to
terminate, or constitute (or with notice or lapse of time, or both, constitute)
a default under, any contract, lease, loan agreement, mortgage, security
agreement, guarantee, indenture or other agreement or instrument to which
Licensee is a party or by or to which Licensee or any of its properties is or
may be bound or subject, except for breaches, terminations or defaults that
would not reasonably be expected to

-11-



--------------------------------------------------------------------------------



 



have, either individually or in the aggregate, a Material Adverse Effect; or
          (d) violate any Requirement of Law to which Footstar is subject,
except for violations that would not reasonably be expected to, either
individually or in the aggregate, be material.
          2.3 Brokers
          Footstar has not incurred, nor will it incur, directly or indirectly,
any liability for brokerage or finders’ fees or agents’ commissions or any
similar charges in connection with this Agreement or any transaction
contemplated hereby.
          2.4 Benefit Plans
          (a) Section 2.4(a) of the Disclosure Letter contains a complete and
accurate list of all Benefit Plans in which any Business Employee participates
or to which any Business Employee is subject or party, and Footstar has made
available to the Licensor or the Licensor’s counsel a copy of each such Benefit
Plan and, if applicable, a copy of the most recent summary plan description.
          (b) There does not now exist, nor do any circumstances exist that
would reasonably be expected to result in, any liabilities under (i) Title IV of
ERISA, (ii) Section 302 of ERISA, or (iii) Sections 412 and 4971 of the Code, in
each case, that would reasonably be expected to be a liability of Kmart
following the Buy-Out Date.
          (c) Each Benefit Plan, the administrator and fiduciaries of each
Benefit Plan, and Footstar has complied with the applicable requirements of
ERISA (including, but not limited to, the fiduciary responsibilities imposed by
Part 4 of Title I, Subtitle B of ERISA), the Code and any other applicable rules
and regulations governing each Benefit Plan, except for such noncompliance as is
not likely to have a Material Adverse Effect; and each Benefit Plan has at all
times been properly administered in substantial compliance with its terms and in
accordance with all such rules and regulations, except for such impropriety as
is not likely to have a Material Adverse Effect.
          (d) No Benefit Plan requires or obligates the Licensor to assume the
benefits or to have any liability thereunder except as required under COBRA or
other Requirements of Law.
          (e) Except as set forth in Section 2.4(e) of the Disclosure Letter,
neither the execution and delivery of this Agreement nor the actions
contemplated hereby (including the amendment of the Master Agreement) will
(either alone or in conjunction with any other event) result in or cause the
accelerated vesting, funding or delivery of, or an increase the amount or value
of, any payment or benefit to any Business Employee.
          2.5 Employment and Labor Matters
          (a) Section 2.5(a) of the Disclosure Letter contains a complete and
accurate list of all the Business Employees as of March 28, 2008. Footstar has
made available to the

-12-



--------------------------------------------------------------------------------



 



Licensor or its counsel a complete and accurate list, showing for each Business
Employee the position held and aggregate annual compensation for the last fiscal
year and such Business Employee’s service recognized by Footstar and its
Affiliates for purposes of the Benefit Plans (including service with predecessor
employers, if applicable). Except as listed in Section 2.5(a) of the Disclosure
Letter, no Business Employee is party to an employment agreement.
          (b) Except as would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect, (i) no work stoppage, work
slowdown, picketing, handbilling, consumer boycott or labor strike against
Footstar and involving the Business Employees (A) has, since January 1, 2005,
occurred, (B) is pending, or (C) has been threatened in writing, (ii) Footstar
is not involved in or threatened in writing with, any labor dispute, grievance,
or litigation relating to employment, labor, safety, discrimination, wage-hour,
breach of contract or retaliation allegations with respect to Business
Employees, including charges of unfair labor practices or discrimination
complaints, (iii) no unfair labor practice charges or complaints against
Footstar with respect to any Business Employees are pending, or, to Footstar’s
Knowledge, threatened, before the National Labor Relations Board, (iv) Footstar
is not presently a party to or bound by any collective bargaining agreement or
union contract with respect to Business Employees, (v) no collective bargaining
agreement or other similar agreement with respect to Business Employees is being
negotiated by Footstar, (vi) no union organizational campaign presently exists
with respect to any Business Employees and, to Footstar’s Knowledge, no question
concerning representation presently exists respecting such Business Employees
and except as otherwise set forth in Section 2.5(b) of the Disclosure Letter,
and (vii) to Footstar’s Knowledge, (A) no charges with respect to or relating,
directly or indirectly, to Footstar or the Business are pending before any
Governmental Body (including the Equal Employment Opportunity Commission, OFCCP
or any comparable state or local agency responsible for the enforcement of fair
employment practices) and (B) Footstar has not received written notice of the
intent of any federal, state or local agency responsible for the enforcement of
labor or employment laws to conduct an investigation, audit or review and no
such investigation, audit or review is in progress.
          2.6 No Knowledge of Claims
          Footstar does not have any knowledge of any breach of the Master
Agreement by Licensor which breach exists or existed on or prior to the date
hereof.
3. Representations and Warranties of Kmart Parties
     Kmart, SHC and each other party hereto that is a Licensor (collectively,
the “Kmart Parties”), jointly and severally, represent and warrant to Footstar
as follows:
     3.1 Due Incorporation and Authority
     Each Kmart Party is an entity duly organized, validly existing and in good
standing under the laws of the state of its organization. Each Kmart Party has
all requisite corporate, limited partnership or limited liability company, as
applicable, power and authority to enter into this Agreement, carry out its
obligations hereunder and consummate the transactions contemplated hereby. The
execution and delivery by each Kmart Party of this Agreement, the

-13-



--------------------------------------------------------------------------------



 



performance by each Kmart Party of its obligations hereunder and the
consummation by each Kmart Party of the transactions contemplated hereby have
been duly authorized by all requisite corporate action on the part of each Kmart
Party and no other corporate proceedings on the part of each Kmart Party are
necessary to authorize the execution and delivery of this Agreement or to
consummate the other transactions contemplated hereby. This Agreement has been
duly executed and delivered by each Kmart Party, and, assuming the due
authorization, execution and delivery hereof by Footstar, this Agreement
constitutes the legal, valid and binding obligation of each Kmart Party,
enforceable against each Kmart Party in accordance with its terms, except to the
extent enforceability may be limited by bankruptcy, insolvency, moratorium or
other similar laws affecting creditors rights generally or by general principles
of equity (regardless of whether enforcement is considered in a proceeding in
equity or at law).
          3.2 No Conflicts
          The execution and delivery by the Kmart Parties of this Agreement, the
consummation of the transactions contemplated hereby, and the performance by the
Kmart Parties of this Agreement in accordance with its terms will not (with or
without notice or lapse of time or both):
          (a) violate the certificate of incorporation or by-laws (or other
governing documents) of any Kmart Party;
          (b) require any Kmart Party to obtain any material consents,
approvals, authorizations or actions of, or make any filings with or give any
notices to, any Governmental Bodies or any other Person, except where the
failure to obtain any such consent, make any such filing or give such notice
would not reasonably be expected to have, either individually or in the
aggregate, a material adverse effect on the Kmart Parties taken as a whole;
          (c) violate or result in the breach of any of the terms and conditions
of, cause the termination of or give any other contracting party the right to
terminate, or constitute (or with notice or lapse of time, or both, constitute)
a material default under, any contract, lease, loan agreement, mortgage,
security agreement, guarantee, indenture or other agreement or instrument to
which any Kmart Party is a party or by or to which any Kmart Party or any of
their respective properties is or may be bound or subject, except for breaches,
terminations or defaults that would not reasonably be expected to have, either
individually or in the aggregate, a material adverse effect on the Kmart Parties
taken as a whole; or
          (d) violate any Requirement of Law to which any Kmart Party is
subject, except for violations that would not reasonably be expected to, either
individually or in the aggregate, be material.
          3.3 Brokers
          No Kmart Party has incurred, nor will any Kmart Party incur, directly
or indirectly, any liability for brokerage or finders’ fees or agents’
commissions or any similar charges in connection with this Agreement or any
transaction contemplated hereby.

-14-



--------------------------------------------------------------------------------



 



          3.4 No Knowledge of Claims
          No Kmart Party has any knowledge of any breach of the Master Agreement
by Footstar which breach exists or existed on or prior to the date hereof.
          3.5 Certain Parties to the Master Agreement
          Kmart of North Carolina LLC, and Kmart of Texas L.P. have been
dissolved.
4. Covenants and Agreements
          4.1 Confidentiality
          Each party hereto hereby reaffirms the confidentiality letter
agreement, dated February 13, 2008 (the “Confidentiality Agreement”), between
Footstar and SHC, and agrees to fulfill its obligations thereunder. Each of the
Kmart Parties agrees to be bound by the terms of the Confidentiality Agreement
as if an original party thereto.
          4.2 Expenses
          Except as otherwise specifically provided herein, the Kmart Parties
and Footstar each shall bear their respective fees, costs and expenses incurred
in connection with the preparation, execution and performance of this Agreement
and all related documents contemplated hereby and the transactions contemplated
hereby and thereby, including all fees and expenses of their Representatives.
          4.3 Public Announcements
          No party to this Agreement shall make, or cause to be made, any press
release or public announcement in respect of this Agreement or the transactions
contemplated hereby or otherwise communicate with any news media in respect of
this Agreement without prior approval of the other party, which approval shall
not be unreasonably withheld or delayed, unless such disclosure is required by
applicable Requirements of Law or the rules of any stock exchange or by the
request of any Governmental Body. The parties shall cooperate, using
commercially reasonable efforts, as to the timing and contents of any such
announcement, including any such announcement required by applicable
Requirements of Law or the rules of any stock exchange.
          4.4 Further Action
          Each party, at the request of the other party, shall execute such
documents and take such further actions as may be reasonably required to carry
out the provisions hereof and give effect to the transactions contemplated
hereby.
          4.5 Mutual Release
          The Kmart Parties on the one hand and Footstar on the other hand
hereby release each other and their respective officers, directors,
stockholders, Affiliates, employees, agents and

-15-



--------------------------------------------------------------------------------



 



attorneys and each of them (collectively, the “Released Parties”) from any and
all actions, causes of action, suits, debts, dues, sums of money, accounts,
reckoning, bonds, bills, liabilities, specialties, covenants, contracts,
controversies, agreements, promises, variances, trespasses, damages, judgments,
extents, executions, claims and demands relating to, arising out of or in
connection with any breach of the Master Agreement by the Released Parties,
which breach exists or existed on or prior to the date hereof and is known by
such releasing party as of the date hereof, including the matter referenced in
Section 4.5 of the Disclosure Letter (each, a “Released Claim”), and agrees not
to bring or threaten to bring or otherwise join in any Released Claim against
the Released Parties or any of them.
          4.6 Kmart Website Operations
          The Kmart Parties represent, warrant, covenant and agree that, prior
to the Master Agreement Termination Date, none of the Kmart Parties shall market
or sell footwear products on the Kmart website www.kmart.com, any successor
Kmart websites or other addresses featuring the Kmart name (the “Kmart
Websites”); provided that nothing in this Section 4.6 shall limit the Kmart
Parties’ ability to market or sell Excluded Footwear (as defined in the Master
Agreement) or advertise Licensed Footwear (as defined in the Master Agreement)
on the Kmart Websites.
5. Miscellaneous
          5.1 Certain Definitions
          (a) Except as set forth below, capitalized terms used herein and not
otherwise defined have the meanings set forth in the Master Agreement. As used
in this Agreement, the following terms have the following meanings:
          “Affiliate” means, with respect to any specified Person, any other
Person that directly, or indirectly through one or more intermediaries,
controls, is controlled by or is under common control with such specified
Person.
          “Benefit Plan” means any pension, retirement, savings, profit sharing,
deferred compensation, stock ownership, stock purchase, stock option, incentive,
severance pay, medical, dental, health, welfare, disability, life, death
benefit, group insurance, bonus, vacation pay, sick pay, post-retirement medical
or life or other employee benefit plan, program, agreement, policy or
arrangement (including, without limitation, each “pension plan” as defined in
Section 3(2) of ERISA, any “welfare plan” as defined in Section 3(1) of ERISA
and any “multiemployer plan” as defined in Section 3(37) of ERISA), whether
written or unwritten, qualified or non-qualified, funded or unfunded, maintained
or contributed to by Footstar or its Subsidiaries (or to which Footstar or its
Subsidiaries are party) for the benefit of, or with, Business Employees or other
employees of Footstar and its Subsidiaries.
          “Business Employees” means Footstar’s district manager level
executives, store managers and store associates employed in connection with, or
rendering services to, the Business.
          “Business Day” means any day that is not a Saturday, Sunday or other
day on

-16-



--------------------------------------------------------------------------------



 



which banks located in New York City, New York are authorized or obligated to
close.
          “Claim” means a suit, claim, action, proceeding, inquiry,
investigation, litigation, demand, charge, complaint, grievance, arbitration,
indictment, or grand jury subpoena.
          “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of
1985 as described in Section 4980B of the Code, sections 601 et seq. of ERISA,
each as amended, and the regulations promulgated thereunder.
          “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder.
          “Contract” means any written or oral agreement, lease (including
leases for real and/or personal property) or instrument or other contractual
arrangement (but not including employee benefit plans).
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and the regulations promulgated thereunder.
          “Governmental Body” means a domestic or foreign national, federal,
state, provincial, or local governmental, regulatory or administrative
authority, department, agency, commission, court or tribunal.
          “Material Adverse Effect” means any change, event, occurrence, fact,
condition, effect or development that is materially adverse to the Business, the
results of operations of the Business or the condition (financial or otherwise)
of the Business, taken as a whole, but in each case shall exclude any change,
event, occurrence, fact, condition, effect or development resulting from or
arising out of: (a) any change in any Requirements of Law or GAAP or
interpretation thereof applicable to Footstar; (b) any change in general
economic conditions in the industries in which Footstar operates or affecting
United States or foreign economies in general; (c) any outbreak or escalation of
hostilities (including any declaration of war by the United States) or act of
terrorism; (d) the entry into or announcement of this Agreement and/or the
consummation of the transactions contemplated hereby or thereby; (e) the
failure, in and of itself, of Footstar to meet any projections, forecasts,
published analyst estimates or expectations of Footstar’s revenues, earnings or
other financial performance or results of operations for any period; or (f) any
actions taken, or failure to take action, in each case, to which Licensor has
expressly consented or requested in writing; other than, in each of cases
(a) through (c), any change, event, circumstance or development which,
individually or in the aggregate, has or is reasonably expected to have a
materially disproportionate effect on Footstar taken as a whole relative to
other industry participants in the United States.
          “Person” means any individual, corporation, partnership, limited
liability company, limited liability partnership, joint venture, joint-stock
company, trust, Governmental Body or other entity.
          “Representative” means, with respect to a particular Person, any
director, officer, manager, partner, member, employee, agent, consultant,
advisor or other representative of such Person, including legal counsel,
accountants, and financial advisors.

-17-



--------------------------------------------------------------------------------



 



          “Requirements of Law” any domestic, foreign, federal, state or local
statute, law, rule, regulation, order, writ, ordinance, judgment, governmental
directive, injunction, decree or other requirement of any Governmental Body.
          “Footstar’s Knowledge” means the actual knowledge of Jonathan
Couchman, Jeff Shepard, Mike Lynch, Dennis Lee and Maureen Richards.
          “Master Agreement Termination Date” means the Termination Date as
defined in the Master Agreement or, if earlier, the date that the Master
Agreement is otherwise terminated by the mutual consent of the parties thereto.
          “Subsidiaries” of a Person means any and all corporations,
partnerships, limited liability companies, trusts and other entities, whether
incorporated or unincorporated, with respect to which such Person, directly or
indirectly, legally or beneficially, owns (i) a right to a majority of the
profits of such entity or (ii) securities having the power to elect a majority
of the board of directors or similar body governing the affairs of such entity.
          (b) The following capitalized terms are defined in the following
Sections of this Agreement:

      Term   Section
Agreement
  Preamble
Business
  Recitals
Confidentiality Agreement
  4.1
Disclosure Letter
  2
Footstar
  Preamble
Kmart
  Preamble
Kmart Party
  3
Kmart Websites
  4.6
Licensor
  Preamble
Master Agreement
  Recitals
Released Claims
  4.5
Released Parties
  4.5
SHC
  Preamble

     5.2 Consent to Jurisdiction; Service of Process; Waiver of Jury Trial
     (a) The Kmart Parties and Footstar irrevocably and unconditionally consent
to submit to the jurisdiction of the state and federal courts located in New
York County in the State of New York for any litigation arising out of or
relating to this Agreement and the transactions contemplated hereby (and agree
not to commence any litigation relating hereto except in such courts).
     (b) Any and all service of process and any other notice in any such Claim
shall be effective against any party if given personally or by registered or
certified mail, return receipt requested, or by any other means of mail that
requires a signed receipt, postage prepaid,

-18-



--------------------------------------------------------------------------------



 



mailed to such party as herein provided. Nothing herein contained shall be
deemed to affect the right of any party to serve process in any manner permitted
by law or to commence legal proceedings or otherwise proceed against any other
party in any other jurisdiction.
          (c) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY THAT MAY
ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES
ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY.
          (d) EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (i) NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
WAIVER IN SECTION 5.2(c), (ii) SUCH PARTY UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF SUCH WAIVER, (iii) SUCH PARTY MAKES SUCH WAIVER VOLUNTARILY AND
(iv) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS, AGREEMENTS AND CERTIFICATIONS IN SECTION 5.2(c) AND
THIS SECTION 5.2(d).
          5.3 Notices
          Any notice or other communication required or permitted hereunder
shall be in writing and shall be deemed to have been duly given (a) on the day
of delivery if delivered in person, or if delivered by facsimile upon
confirmation of receipt, (b) on the first (1st) Business Day following the date
of dispatch if delivered by a nationally recognized express courier service
guaranteeing next business day delivery, or (c) on the fifth (5th) Business Day
following the date of mailing if delivered by registered or certified mail,
return receipt requested, postage prepaid. All notices hereunder shall be
delivered as set forth below, or pursuant to such other instructions as may be
designated by notice given in accordance with this Section 5.3 by the party to
receive such notice:
          (a) if to Licensor or to SHC, to:
Kmart Corp.
c/o Sears Holdings Corporation
3333 Beverly Road, B6-210B
Hoffman Estates, Illinois 60179
Attention: General Counsel
Facsimile: (203) 621-3006
with a copy to (which shall not constitute notice):
Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, New York 10019

-19-



--------------------------------------------------------------------------------



 



Attention: Scott K. Charles, Esq.
Facsimile: (212) 403-1000
          (b) if to Footstar, to:
Footstar, Inc.
933 MacArthur Blvd.
Mahwah, New Jersey 07430
Attention: Maureen Richards
Facsimile: (201) 934-2642
with a copy to (which shall not constitute notice):
Akin Gump Strauss Hauer & Feld LLP
590 Madison Avenue
New York, New York 10022
Attention: Patrick J. Dooley, Esq.
Ira Rosenblatt, Esq.
Facsimile: (212) 872-1002
          5.4 Entire Agreement
          This Agreement (including the Disclosure Letter and any exhibits
hereto), the Master Agreement, the Confidentiality Agreement and any other
collateral agreements executed in connection with the consummation of the
transactions contemplated hereby, contain the entire agreement among the parties
with respect to the subject matter hereof and supersede all prior agreements,
written or oral, with respect thereto. Any exception or disclosure made by
Footstar in the Disclosure Letter with regard to a representation of Footstar
shall be deemed made with respect to any other representation by such party to
which such exception or disclosure is reasonably apparent. The information
contained in this Agreement, the Disclosure Letter, and any exhibits hereto is
disclosed solely for purposes of this Agreement, and no information contained
herein or therein shall be deemed to be an admission by any party hereto or any
third party of any matter whatsoever (including, without limitation, any
violation of any Requirement of Law or breach of contract). Any cost estimates,
projections or other forward-looking statements contained or referred to in this
Agreement or in the Disclosure Letter and Exhibits hereto or in any materials
that have been provided to the Kmart Parties by Footstar are not and shall not
be deemed to be representations or warranties of Footstar.
          5.5 Waivers and Amendments
          This Agreement may be amended, superseded, canceled, renewed or
extended, and the terms hereof may be waived, only by a written instrument
signed by the Kmart Parties and Footstar or, in the case of a waiver, by the
party waiving compliance. No delay on the part of any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any waiver on the part of any party of any such right, power or privilege,

-20-



--------------------------------------------------------------------------------



 



nor any single or partial exercise of any such right, power or privilege,
preclude any further exercise thereof or the exercise of any other such right,
power or privilege.
          5.6 Governing Law
          This Agreement and all Claims with respect thereto shall be governed
by and construed in accordance with the laws of the State of New York without
regard to any conflict of laws rules thereof that might indicate the application
of the laws of any other jurisdiction.
          5.7 Binding Effect; Assignment
          This Agreement shall be binding upon and inure to the benefit of the
parties and their respective successors and assigns. This Agreement is not
assignable by any party without the prior written consent of the other parties.
          5.8 Usage
          All pronouns and any variations thereof refer to the masculine,
feminine or neuter, singular or plural, as the context may require. All terms
defined in this Agreement in their singular or plural forms have correlative
meanings when used herein in their plural or singular forms, respectively.
Unless otherwise expressly provided, the words “include,” “includes” and
“including” do not limit the preceding words or terms and shall be deemed to be
followed by the words “without limitation.”
          5.9 Articles and Sections
          All references herein to Articles and Sections shall be deemed
references to such parts of this Agreement, unless the context shall otherwise
require. The Article and Section headings in this Agreement are for reference
only and shall not affect the interpretation of this Agreement.
          5.10 Interpretation
          The parties acknowledge and agree that (a) each party and its counsel
reviewed and negotiated the terms and provisions of this Agreement and have
contributed to its revision, (b) the rule of construction to the effect that any
ambiguities are resolved against the drafting party shall not be employed in the
interpretation of this Agreement, and (c) the terms and provisions of this
Agreement shall be construed fairly as to all parties, regardless of which party
was generally responsible for the preparation of this Agreement.
          5.11 Severability of Provisions
          If any provision or any portion of any provision of this Agreement
shall be held invalid or unenforceable, the remaining portion of such provision
and the remaining provisions of this Agreement shall not be affected thereby. If
the application of any provision or any portion of any provision of this
Agreement to any Person or circumstance shall be held invalid or unenforceable,
the application of such provision or portion of such provision to Persons or

-21-



--------------------------------------------------------------------------------



 



circumstances other than those as to which it is held invalid or unenforceable
shall not be affected thereby.
          5.12 Counterparts
          This Agreement may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts together shall constitute one and the same instrument.
Each counterpart may consist of a number of copies hereof each signed by less
than all, but together signed by all, of the parties hereto.
          5.13 No Third Party Beneficiaries
          No provision of this Agreement is intended to, nor shall, confer any
third party beneficiary or other rights or remedies upon any Person other than
the parties hereto. Without limiting the generality of the foregoing, no
provision of this Agreement shall create any third party beneficiary rights in
any employee or former employee of Footstar or any of its Subsidiaries
(including any beneficiary or dependent thereof) in respect of continued
employment by Footstar or any of its Subsidiaries or otherwise.
          5.14 Master Agreement
          Except as expressly amended, modified or waived by this Agreement, all
of the terms, representations, warranties, covenants and conditions of the
Master Agreement shall remain unmodified and unwaived by the terms of this
Agreement, and are and shall continue to be and remain, in full force and effect
in accordance with their respective terms, and are hereby ratified, approved and
confirmed in all respects.
[Remainder of Page Intentionally Left Blank]

-22-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first above written.

            KMART CORPORATION
      By:   /s/ William R. Harker         Name:   William R. Harker       
Title:   Director, Senior Vice President and General Counsel        SEARS
HOLDINGS CORPORATION
      By:   /s/ William R. Harker         Name:   William R. Harker       
Title:   Senior Vice President, General Counsel
and Corporate Secretary        FOOTSTAR, INC.
      By:   /s/ Jeffrey A. Shepard         Name:   Jeffrey A. Shepard       
Title:   President        KMART STORES OF ILLINOIS LLC
      By:   /s/ William R. Harker         Name:   William R. Harker       
Title:   Senior Vice President and General Counsel of Kmart Corporation, its
member        KMART OF MICHIGAN, INC.
      By:   /s/ William R. Harker         Name:   William R. Harker       
Title:   President     

Signature Page to Master Agreement Amendment

 



--------------------------------------------------------------------------------



 



            KMART OF WASHINGTON LLC
      By:   /s/ William R. Harker         Name:   William R. Harker        
Title:   Senior Vice President and General Counsel of Kmart Corporation, its
member        KMART STORES OF TEXAS LLC
      By:   /s/ William R. Harker         Name:   William R. Harker        
Title:   Senior Vice President and General Counsel of Kmart Corporation, its
member        KMART OF PENNSYLVANIA, L.P.
      By:   KMART CORPORATION, its member               By:   /s/ Robert A.
Riecker         Name:   Robert A. Riecker        Title:   Vice President     

Signature Page to Master Agreement Amendment

 



--------------------------------------------------------------------------------



 



Exhibit A
(RGIS LOGO) [y53276y5327601.gif]
Account Procedures

     
Account Name:
  Footstar — Meldisco w/ Shelf
 
   
Account Number:
  810-314
 
   
Version:
  3/24/08
 
   
Type of Inventory:
  Barcode with shelf totals
 
   
Scheduled by:
  Key Account Management
 
   
Account Manager:
  Nilsa Fernandez cell # 646-594-8461
Joe Bobrowski cell # 219-712-5081
 
   
Account Administrator:
  Sharon Hazen office # 860- 645-3917
Ann Delort office # 847-286-6385





--------------------------------------------------------------------------------



 



Footstar-Meldisco 810-314   Accuracy is our Primary Concern!

Table of Contents

         
SUPPLIES & EQUIPMENT NEEDED
    3  
 
       
Supplies
    3  
Equipment
    3  
 
       
GENERAL INFORMATION
    4  
 
       
Client Information
    4  
Client Expectations/Concerns
    4-5  
STAFFING CHART
    5  
 
       
SUPERVISORS INSTRUCTIONS
    6  
 
       
pre-Inventory Briefing
    7  
Store Set-up
    7-8  
FLOW PLAN
    8  
Audit Program Description
    9  
Interim Reporting
    10  
Recounts
    10  
Adjustments
    11  
Additional Information
    11  
Closeout, Balancing, Wrap-up
    12  
Output Distribution
    12  
 
       
STORE RESPONSIBILITIES
    13  
 
       
EXHIBIT 1 – SIZE CONVERSION CHART
    14  
 
       
EXHIBIT 2 – SAMPLE PRICE TICKETS
    15  
 
       
EXHIBIT 3 – ELECTRONIC EVALUATION QUESTIONS
    16  
 
       
EXHIBIT 4 – CONFIRMATION CALL CHECKLIST
    17  
 
       
OFFICE PROCEDURES
    18  

2



--------------------------------------------------------------------------------



 



Footstar-Meldisco 810-314   Accuracy is our Primary Concern!

Supplies & Equipment Needed
Supplies
Ray 2000 Worksheets
Runner Control Sheets
Shelf Barcode Area Tickets: 4236.10 Area Tickets – Shelf Total Barcode
(GRAPHIC) [y53276y5327602.gif]
It is encouraged to utilize 4-digit area tickets as long as the last 3-digits
fall into the required ranges on page 7 of these procedures. The lead digit and
check digit will be stripped to form a 3-digit area number (for example – 6001-2
will be scanned and the Audit will strip the leading 6 and ending 2 to form area
#001)
NOTE: Handwritten area numbers are not to be used – only bar-coded area tickets.
Tags (any color)
RGIS Inventory Stickers — for use on Packaway boxes only.
Search Sheets – internal searches only
Markers
Scotch Tape
Printer Paper
Completed copy of the Confirmation Call Checklist (Exhibit 4) –pg 17
Equipment
Notebook Computer
Barcode Readers
Audit 12’s and above
Printer – (for travel stores a back-up printer and cable must be taken to the
inventory as well)

3



--------------------------------------------------------------------------------



 



Footstar-Meldisco 810-314   Accuracy is our Primary Concern!

General Information
Client Information
Meldisco is the leased shoe departments found inside over 1,100 K-Mart stores
nationwide and are operated by Footstar Corporation. There are no stores called
Meldisco – these are shoe departments located inside of K-Mart stores.
Stores are scheduled for 1 to 4 inventories per year as requested by the client.
RGIS is to staff the store for a 5 hour maximum count completion time. Current
production is 485 units per hour, RGIS offices are to staff based on the
estimated inventory level and previous production with a minimum staffing of 1
Auditor per every 2,500 units of inventory.
It has been determined that the most efficient inventories are staffed for a 3-3
1/2 hour sales floor count with 1-2 hours in the backroom.
Backrooms vary in size by store and depending on the time of the year. The
Pre-Inventory confirmation must include completion of the confirmation checklist
(page 18) which reviews backroom carton merchandise and backroom condition. The
RGIS Supervisor must review the backroom upon arrival to the store to determine
the most effective plan for a timely completion. There are typically numerous
cartons of shoes present in the backrooms which have to be opened an each shoe
box scanned individually.
Client Expectations
Inventory start times will be scheduled for either 5:30 a.m or 10:30 p.m.; such
time to be mutually agreed to by the Store Coach and Footwear Manager on a store
by store basis. The only exceptions to this are store closing inventories and
special requests from the client. All stores are scheduled Monday through
Friday.
Store Confirmation is to be completed 7-10 days before the scheduled inventory
with the Store Coach or designee and the Footwear Manager or designee or
District Manager only. The PIV checklist must be reviewed. Do not ask for the
store manager when calling the store – ask for the Meldisco Footwear Manager. If
you are unable to make contact with the Footwear manager within this period
notify the Account Manager, Nilsa Fernandez.
The RGIS Supervisor must arrive early enough to place area tickets and have all
equipment ready for an on-time start up. All RGIS Auditors must arrive promptly
and be ready to start counting at the inventory start time.
BAR-CODES SHELF AREA TICKETS ARE TO BE USED IN EVERY INVENTORY!!!

4



--------------------------------------------------------------------------------



 



Footstar-Meldisco 810-314   Accuracy is our Primary Concern!

Client Concerns:            ** IMPORTANT REVIEW **

  -   Lasers must be used in every inventory. NO EXCEPTIONS! Failure to use
lasers will result in the cancellation of the inventory.     -   RGIS must use
the bar-coded shelf area tickets for all inventories – NO EXCEPTIONS!     -  
RGIS Supervisors must insure RGIS Business Devopment is informed of any
technical issues causing delays to the inventory or the inability to provide
reports.     -   Printer issues delaying reports – back up printers are to be
present at all travel locations.     -   Backroom boxes must be opened and each
item scanned.     -   F1 summaries must be provided upon completion of the sales
floor and the backroom for review.     -   Bar-Coded Shelf Area tickets must be
placed as noted under store set up in these procedures.     -   The RGIS
supervisor must sign off on both audit forms as they are required for Sox
compliance.

Staffing Chart
Inventories are to be staffed with 1 auditor for each 2,500 units of product.

              Estimated Units   Auditors   Estimated Units   Auditors 0 – 2,500
  1   20,001 – 22,500   9 2,501 – 5,000   2   22,501 – 25,000   10 5,001 – 7,500
  3   25,001 – 27,500   11 7,501 – 10,000   4   27,501 – 30,000   12 10,001 –
12,500   5   30,001 – 32,500   13 12,501 – 15,000   6   32,501 – 35,000   14
15,001 – 17,500   7   35,001 – 37,500   15 17,501 – 20,000   8   37,501 – 40,000
  16

For each additional 2,500 units, please add 1 additional RGIS auditor.

5



--------------------------------------------------------------------------------



 



Footstar-Meldisco 810-314   Accuracy is our Primary Concern!

RGIS Supervisor Instructions:
Prior to Inventory:

  1   Pick up Bar-Coded Shelf Area Tickets (Form 4236 or 4235) from District
Office.     1   Review that you have the correct Area Ranges (see page 8 – set
up) for Bar-Coded Shelf Area Tickets.     1   Plan to arrive at the store 15-30
minutes prior to inventory start time.     1   Update RGIS Portable with
Meldisco upload and download Audits prior to arrival to the store.

Upon Arrival to the Store/ Sales floor count:

  1   Introduce yourself to the Store Coach or designee and the Footwear Manager
or designee.     1   Place Area Tickets for Sales Floor according to store set
(see page 8)     1   Hold a pre-inventory meeting with the RGIS team and include
the Store Coach or designee and the Footwear Manager or designee.     1   It is
also important that a second pre inventory meeting be held with the auditors
prior to counting in the stockroom.     1   Assign Auditors to Areas.     1  
Within the first hour of counting transmit each auditor and provide the Meldisco
manager/Dm with a detailed printout on each auditor.     1   RGIS is to conduct
and document one internal 5-item search on each counter within the first 30
minutes of counting to insure the correct data is being captured (Meldisco will
not participate in this internal check). If errors are found, a follow up search
must be conducted     1   Once you have ensured that all Auditors are counting
properly, if you have not completed hanging the area tickets in the backroom –
complete this.

As the count is being completed:

  1   Be sure you are placing Auditors into the stockroom as soon as possible
while ensuring the sales floor count is completed within 4-hours.     1   Run
Range Checks and generate a sales floor F1 Summary for the store to walk with
upon completion of the sales floor.     1   Ensure the Store Coach or designee
and the Footwear Manager or designee is satisfied with the sales floor count    
1   When the backroom count is completed run range checks and generate a
backroom F1 summary for the store to review.     1   Complete Close Out process
– page 12.

6



--------------------------------------------------------------------------------



 



Footstar-Meldisco 810-314   Accuracy is our Primary Concern!

   Pre-Inventory Briefing
Ensure a prompt start up of counting at the scheduled inventory start time. A
pre-inventory meeting must be held with all Auditors in the presence of the
Meldisco DM/ Manager.
Review the below:

  –   This is a barcode validation inventory capturing Area Number, Shelf,
Barcode/SKU, and Quantity. Most areas will be scanned Auto-Qty and each item
will need to be scanned individually. The only exceptions are a few areas of
shoe care products prepared by the store for Multi-Qty input and approved by the
Meldisco Manager.     –   Auditors need to know that the Meldisco Barcode on the
product must be scanned – Do Not Scan Shoe Box Barcode on the Sales Floor Open
Stock!!     –   Within the 1st hour of the inventory transmit each counter and
generate a detail printout for auditing of each counter.     –   The only
acceptable areas where the Shoe Box Barcode can be scanned are in the overheads
and for the cased products in the stockroom. In the stockroom, all cases/cartons
must be opened and the individual shoe box scanned – be aware that some cartons
carry 2 rows of shoe boxes so you will need to check underneath the top box and
scan each box.     –   Some product such as slippers will be found in plastic
bags.     –   If no bar-coded ticket is found, please call out “SKU Check”. Do
not attempt to key enter a style No. or SKU without approval from a Kmart and
Meldsico associate.     –   Do not inventory wallets, belts or socks if they are
in the shoe department. This merchandise belongs to Kmart.

Store Set-up
Prior to the audit, Footstar will physically separate and remove all damaged and
mismated items.
RGIS is responsible for placing the Area Tickets prior to the start of counting.
Allow at least 15 minutes (depending on store size) for placing sales floor
tickets. Area tickets should be taped to the fixture and not to the merchandise.
Specific area number ranges are required to be used to assist in tracking and
reporting statistical data for store merchandise. The below ranges must be used
without exception:

         
•
  Sales Floor   001 – 299
•
  Overheads   300 – 349
•
  Backroom Bins   350 – 399
•
  Trailers   400 – 599
•
  Backroom Cases   600 – 998
•
  Overrides (Trouble Area)   999      (overrides are only allowed in area 999)

      Confidential   September 23, 2007,

7



--------------------------------------------------------------------------------



 



Footstar-Meldisco 810-314   Accuracy is our Primary Concern!

RGIS will scan up to a 4-digit bar-coded RGIS Area Ticket (4-digits, 5 long with
check digit). The Audit strips the lead digit & check digit storing the last 3
digits to memory.
Examples: Area 5001-1 is written to F1 as 001; Area 5300-4 is written to F1 as
300.
HANDWRITTEN AREA TICKETS ARE NOT TO BE USED – BARCODED ONLY!!
The Area Ticket Placement guidelines below must be strictly followed:
BACKROOM

  •   Every 4 feet or natural breaks on shelving units (each area can be counted
as one shelf)     •   Due to space constraints, it is suggested to place a
ticket on STACKS OF CASES.     •   Insure the correct numbering sequence is
used.

SALESFLOOR

  •   1 ticket per each end cap (each end cap area can be counted as one shelf)
    •   1 ticket per each side of a rack (each row must be entered as a shelf in
these areas)     •   1 ticket along wall areas utilizing natural breaks or every
10-16 feet. (each row must be entered as a shelf in these areas – shelf totals
required)     •   Each aisle with hanging merchandise – 1 tag per 4 feet — no
more than 100 units; each row must also be entered as a shelf.

Flow Plan

  1.   The sales floor is to be completed first in all inventories. Please scan
the Overheads last.     2.   The backroom is counted after the sales floor and
in the following order:

  •   Cases / Packaways     •   Bins / Individually Stacked Shoe Boxes     •  
Trailers / Auxiliary Storage Areas

  3.   Stores with a lot of carton merchandise in the backroom should be staffed
with adequate staffing to begin the backroom at the same time as the sales floor
while still completing the sales floor within 4-hours.     4.   Review flow to
be counted with the Store Coach or designee and the Footwear Manager or
designee.

      Confidential   September 23, 2007,

8



--------------------------------------------------------------------------------



 



Footstar-Meldisco 810-314   Accuracy is our Primary Concern!

   Audit Program Table
     Control #1 (Main Program) ~ Auto Qty
     The program and program check are as follows:

                         
•
  F1   AREA   112-4   LTH=4   IND=112
•
  F2   SHELF     2     LTH=2    
•
  F3   BARCODE   131-12   LTH=12   IND=131       INLOOP
•
  F4   SKU/SIZE     11     LTH=11   IND=00
•
  F5   PRICE     7     LTH=6   IND=50
•
  F6   QUANTITY   90-1   LTH=1   IND=90 •   LOOP TO F3                

Control #2 (Supervisor Only) ~ Multi-Qty
This program is used for Shoe Care products –and Laces only as approved by the
store. The program is identical to Control #1 except quantity and toggle is
available. Override is only allowed in area #999.
Invalids found as Auditors are scanning must be removed to a trouble area to be
counted under the trouble area #999.
Program functionality and data entry is as follows:
F1 – AREA:

  •   Scan the 4-digit barcode on the area ticket.     •   4-digit area numbers
(5 w/ check digit) will be scanned into the Audit as 3-digits.     •   Example –
area ticket number is 6001-2 (lead digit and check digit are stripped and Audit
stores 001 on F1).     •   Only area numbers 1 – 999 will be stored and are
validated at point of entry.

F2 – SHELF:

  •   All gondola sides and pegged merchandise will be counted by shelf. The
only exception to this is the end caps. One shelf can be used for end caps.

F3 – BARCODE:

  •   Scan the barcode on the ticket attached to the shoe as the first priority
on the sales floor.     •   The box barcode may only be scanned on the overhead
and cased stockroom product.     •   If the UPC-A is valid, then STYLE/SIZE (F4)
and PRICE (F5) will be extracted.

      Confidential   September 23, 2007,

9



--------------------------------------------------------------------------------



 



Footstar-Meldisco 810-314   Accuracy is our Primary Concern!

  •   If no UPC is available then call out for “Sku Check”. Do not attempt to
key enter a style number without approval from the Meldisco associate.     •  
If the 8-digit Style/Size is invalid overrides are allowed in Area 999 and will
require the entry of:         Ø A 5, 6, or 8-digit Style number AND 3-digit Size
number on F4 and Retail Price on F5.     •   Accessory items without size
information must have “000” as the size.     •   The Size Conversion Chart
(Exhibit 1) on page 15 must be used to determine size.     •   SIZES KEYED ARE
VALIDATED TO CONVERSION CHART VALUES!     •   Override is allowed only in area
999 and price is required on all overrides.

F4 – STYLE/SIZE

  •   STYLE/SIZE entries are extracted from the file on all valid entries.     •
  Use the SIZE CONVERSION CHART attached for correct numeric conversion.     •  
Any SIZE keyed is validated against the Size Conversion Chart.

F5 – PRICE

  •   Price is extracted on all valid barcodes.     •   It is necessary to key
price in area 999 on all overridden entries.

F6 – QUANTITY

  •   Auto-Quantity is used in all areas except Laces or any prelists provided
for packaways.     •   Toggle is available on the CTRL 2 program.

To obtain your readings depress CTRL-1 for shelf totals
Interim Reports
RGIS will generate a detail printout on each Auditor within the first hour of
the count and a second printout on each counter approximately 1/2 way through
the count for the Store Coach or designee and the Footwear Manager or designee
for auditing. The store personnel will use these printouts to conduct recounts.
Discrepancies will be noted and returned to RGIS for correction.
Upon completion of the sales floor and overheads produce an F1 Range Check for
the sales floor / overheads and account for all missing or out of range areas.
Once complete and all sales floor / overhead areas have been accounted for,
generate an F1 Summary Report for these areas only and provide to the Store
Coach or designee and the Footwear Manager or designee to walk the areas with.
Once the backroom is complete, repeat the same process as conducted for the
sales floor / overheads for the backroom.
Recounts
All RGIS Auditors must verify their piece counts 100% upon completion of an area
and their piece count must match the scanned total prior to moving to a new
area.

      Confidential   September 23, 2007,

10



--------------------------------------------------------------------------------



 



Footstar-Meldisco 810-314   Accuracy is our Primary Concern!

   Adjustments
Adjustments are completed through the data alteration menu on the notebook.
Adjustments can be done for F1 and F6 or by deleting the entire F1 and
recounting. Items that were missed can be added by keying them into a live Audit
and transmitting.
   Additional Information

  –   Bar-coded Shelf Area Tickets are required to be used for all areas of this
inventory!     –   An RGIS inventoried sticker should be placed on each Packaway
box to show it as entered.     –   All other boxes in the backroom must be
opened and each item scanned.     –   Damages and mismates are not to be
included in the count.     –   Do not count any merchandise on layaway except
for current RTS.     –   The barcode on the shoe box may be scanned ONLY on
overhead and cased product.     –   DO NOT SCAN THE BOX BARCODE ON THE
SALESFLOOR OPEN STOCK!     –   RGIS will be required to enter any product that
is sold during the inventory. For stores opened 24 hours this will include any
product sold after midnight.         Keying from the Pick list.         During
the audit, there is a possibility that an item will be sold before it is counted
or included in the inventory figures. Any product sold before it has been
counted by the audit service, must be manually keyed in.         The Associates
should keep track of the items that are taken out of the department by
customers. Once the sales floor has been counted, an “on demand pick list”
should be printed. The Shoe mart Department should provide the RGIS with the
printed “on demand pick list” and any items listed by the staff (but not on the
pick list) and have the items scanned or keyed into the inventory.        
Cancellation of Inventories         Nilsa Fernandez must be notified immediately
if it is determined that an inventory may be subject to cancellation for any
reason.

  –   Inventories may be subject to cancellation if the following occurs:

  •   Lack of preparation to the point an accurate count cannot be obtained.

      Confidential   September 23, 2007,

11



--------------------------------------------------------------------------------



 



Footstar-Meldisco 810-314   Accuracy is our Primary Concern!

  •   Substantial unprepared cases in the stockroom that would inhibit
completion.     •   RGIS not arriving on time to complete the count in a timely
manner.     •   Equipment failure causing the inventory not to be completed in a
timely manner.     •   Severe scanning issues that would hinder the
completion/accuracy of the inventory.     •   Failure to report to the store
with lasers or proper equipment to complete the inventory.     •   Natural
disaster and/or weather circumstances.

The final decision to cancel any inventory must be made between Footstar ~
Meldisco Corporate, Sears Holdings Corporate and RGIS Key Account Management.
Electronic Evaluations

  –   Electronic Evaluations are used in all Meldisco stores and found on page
16.

Closeout, Balancing, Wrap-up

  –   Verify that all recounts are done and all adjustments have been made.    
–   Walk the store with the Store Coach or designee and the Footwear Manager or
designee to visually verify the completeness of the count.     –   Questions
concerning tagging and inclusion of items are to be answered at this time.     –
  Run a final Area Range Check to insure that all areas have been counted and
transmitted.     –   Explanations for Missing and Out of Range areas are to be
documented.     –   Run the Closeout and balance all totals with Audit Control
Center.     –   After the close-out has been completed, generate 3 copies of the
following reports:

  •   F1 Summary Report     •   F1 Range Check Report     •   Override / Invalid
Summary     •   Location Summary

  –   Once reports are run and the client satisfied, complete the Electronic
Evaluation questions.     –   Ask the Footwear Manager to complete the PIQA
survey.     –   Allow the manager, coach or designee 100% privacy in completing
the PIQA survey.     –   Transmit Closeout to RGIS.     –   Be sure to balance
the final store total with Audit Control Center.

      Confidential   September 23, 2007,

12



--------------------------------------------------------------------------------



 



      Footstar-Meldisco 810-314   Accuracy is our Primary Concern!      

Output Distribution

  –   The following reports are to be left with the Footwear Manager:

  •   F1 Summary Report     •   F1 Range Check Report     •   Override / Invalid
Summary     •   Location Summary

  –   Be sure to include the following reports in the packet for return to the
District Office:

  •   Missing and Out of Range Area Report.     •   Close-out Report     •   F1
Summary Report     •   Override / Invalid Summary     •   Location Summary

The RGIS Supervisor must sign 2 forms provided by the Store Coach or designee
and the Footwear Manager or designee prior to departing from the inventory:

  •   Audit Cut-Off Form     •   Audit Information Form

Store Responsibilities
Sales Floor:

  –   All merchandise has to be checked for proper ticketing (SKU, Size, and
Price).     –   Overhead merchandise must be checked for correct contents (SKU,
Size, and Price).     –   A correct UPC label must be placed on the outside of
each box.     –   Department must be neat, organized.     –   Special attention
must be made to all hanging displays.     –   Clearance should be checked for
correct tickets and groups per S.O.P.     –   Tickets exposed on all open boxed
merchandise the day prior to the audit.     –   List of outlying merchandise
locations.     –   Entire store checked for stray shoes.

Stockroom:

  –   All UPC labels must be correct.     –   Tickets exposed on egg-crated
merchandise whenever possible.     –   Packaway cases in stockroom will be
pre-labeled for RGIS to count and should be checked for correct contents (SKU,
Size, & Price).     –   UPC labels for each pair in the case are to be placed on
the outside of each Packaway case.     –   Footwear associates and RGIS will
work together to scan the product in Trailer/Auxiliary areas.     –   Carton
merchandise must be arranged for accessibility and opened so that it is
accessible to the RGIS counting team.     –   RGIS will not count mismates and
damages.

      Confidential   September 23, 2007,

13



--------------------------------------------------------------------------------



 



      Footstar-Meldisco 810-314   Accuracy is our Primary Concern!      

Exhibit 1 – Size Conversion Chart
NUMERIC SIZES

  –   All sizes will be keyed as a 3-digit number.     –   This program will
only accept sizes 1 through 14 1/2.     –   Size conversions are as follows:

                                          SIZE   ENTER   SIZE   ENTER   SIZE  
ENTER
1
    010       6       060       10       100  
1 1/2
    015       6 1/2      065       10 1/2      105  
 
                                       
2
    020       7       070       11       110  
2 1/2
    025       7 1/2      075       11 1/2      115  
 
                                       
3
    030       8       080       12       120  
3 1/2
    035       8 1/2      085       12 1/2      125  
 
                                       
4
    040       9       090       13       130  
4 1/2
    045       9 1/2      095       13  1/2     135  
 
                                       
5
    050                       14       140  
5 1/2
    055                       14  1/2     145  

ACCESSORY ITEMS
No size available, then enter “000” or “999” as the size.
ALPHA SIZES

  –   Alpha sizes will mainly be concentrated to the Accessories areas.

          SIZE   ENTER
XS
    200  
S
    300  
M
    400  
L
    500  
XL
    600  
XXL
    700  

  –   ALL SIZES MUST BE PRECEDED BY A 5, 6, or 8-DIGIT STOCK NUMBER!

      Confidential   September 23, 2007,

14



--------------------------------------------------------------------------------



 



Footstar-Meldisco 810-314   Accuracy is our Primary Concern!

Exhibit 2 – Sample Price Tickets
128 TYPE



     
IIIIIIIIIIIIIIIIIIIIIIIIII
  SIZE 110
483421108848
  8848
 
  FACTORY
 
   
 
  48342
 
  STYLE

             
BARCODE
  Digits 1 through 5   SKU No.   (48342)
 
  Digits 6 through 8   SIZE   (110)
 
  Digits 9 through 12   FACTORY No.    

UPC – VERSION A



         
10 1/2
SIZE
       
 
       
4
       
1
 
 
   
8
 
 
   
1
 
 
   
0
 
 
   
5
 
 
   
1
 
 
   
2
 
 
   
3
 
 
   
4
 
 
   
5
 
 
   
 
 
 
   
 
        $10.99
   

SIZE = 105
SKU = 12345
SHOE CARE TICKET



     
IIIIIIIIIIIIIIIIII
   
1000043364
   

     
SKU = 43364
  If unable to scan Shoecare ticket, enter 5 digit SKU followed by “999”.
SIZE = 999
   

          Confidential   15   September 23, 2007,

 



--------------------------------------------------------------------------------



 



      Footstar-Meldisco 810-314   Accuracy is our Primary Concern!

Exhibit 3 – Electronic Evaluation Questions

             
•
  Were all tags exposed on open stock sales floor merchandise?        
 
     
 
   
•
  Was paper removed from shoeboxes on floor?        
 
     
 
   
•
  Were any empty boxes encountered on the Overheads?        
 
     
 
   
•
  If so, how may empty boxes were discovered.        
 
     
 
   
•
  Was the pegged merchandise neat and orderly?        
 
     
 
   
•
  Was ALL backroom merchandise accessible?        
 
     
 
   

             
•
  If not, please explain in detail:        
 
     
 
   

             
•
  Did store associates assist in moving the backroom cases?        
 
     
 
   
•
  Did the store have the PACKAWAYS pre-counted?        
 
     
 
   
•
  Did RGIS hand write any area numbers on the area tickets?        
 
     
 
   
•
  If yes, please explain why handwritten tags were used.        
 
     
 
   

             
•
  Comments:        
 
     
 
   

          Confidential   16   September 23, 2007,

 



--------------------------------------------------------------------------------



 



      Footstar-Meldisco 810-314   Accuracy is our Primary Concern!

Exhibit 4 – Confirmation Call Checklist

                 
Store Number:
      Location:        
 
 
 
     
 
   
 
               

                 
Date of Confirmation:
      Name of Caller:        
 
 
 
     
 
   
 
               
Time of Confirmation:
      Confirmed with:        
 
 
 
     
 
   
 
               

                     
 
    1.     Confirm Inventory Date:        
 
             
 
   
 
                   
 
    2.     Confirm Inventory Start time:        
 
             
 
   
 
                   
 
    3.     Approximate number of cartons in the Stockroom:        
 
             
 
   
 
                   
 
    4.     Stockroom cartons must be accessible and opened for RGIS:        
 
             
 
   
 
                   
 
    5.     Insure a good effort is placed on exposing barcodes in stockroom.    
   
 
             
 
   
 
                   
 
    6.     How many trailers are present:        
 
             
 
   
 
                   
 
    7.     Approximately how many cases are in the trailers?        
 
             
 
   
 
                   
 
    8.     Will more shipments be received prior to inventory?        
 
             
 
   
 
                   
 
    9.     Provide RGIS district phone # to call if shipments are received:    
   
 
             
 
   
 
                   
 
    10.     Review estimated units provided in Oracle.        
 
             
 
   
 
                   
 
    11.     Number of auditors scheduled to count the store:        
 
             
 
   
 
                   
 
    12.     Number of Kmart and Footwear associates scheduled to assist:        
 
             
 
   

                         
 
    13.     Comments:                                    
 
                       
 
                                         

This form is to be completed in its entirety. A copy should be placed in the
inventory packet and a copy kept on file at the District office. Do not send
this form to Business Development.

          Confidential   17   September 23, 2007,

 



--------------------------------------------------------------------------------



 



      Footstar-Meldisco 810-314   Accuracy is our Primary Concern!

Office Procedures

         
 
  Account Name:   Footstar-Meldisco
 
       
 
  Account Number:   810-314
 
            Reports kept at District Office:
 
       
 
      Missing and Out of Range Areas Report
 
      Closeout Report
 
      F1 Summary Report
 
      Override / Invalid Summary
 
      Location Summary

         
 
  Confirmation Instructions:   All stores must be verbally confirmed with the
Store Coach or designee and the Footwear Manager or designee 7 to 12 days prior
to the actual inventory. Please complete the PIV checklist and maintain a copy
for reference if needed.

          Confidential   18   September 23, 2007,

 